Citation Nr: 1001273	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected scars, abdomen, residuals of a shell 
fragment wound (SFW) to the abdomen with colostomy.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a SFW to muscle group XIX.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from July 1966 to July 1969.  He served 
in Vietnam and is a recipient of the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2007 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  

In a September 2006 rating decision, the RO granted the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD); a 50 percent disability rating was 
assigned, effective May 25, 2005.  The Veteran has not 
disagreed with the assigned disability rating or the 
effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, that 
matter has been resolved and is not in appellate status.

The Veteran testified before a Decision Review Officer (DRO) 
in August 2007 at a formal hearing at the RO.  A transcript 
of that hearing has been associated with the Veteran's file.  

The Veteran was scheduled to appear for a hearing, conducted 
via videoconferencing equipment, with a Veterans Law Judge 
(VLJ) in July 2008.  He failed to report for this hearing.  
The Veteran has provided no explanation for his failure to 
report and has not since requested that the hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).  



The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims.  

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected scars, abdomen, residuals of a SFW to the 
abdomen with colostomy  

Regarding the Veteran's claim for an evaluation in excess of 
10 percent for service-connected scars, abdomen, residuals of 
a SFW to the abdomen with colostomy, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  

In this case, the Veteran was afforded VA examinations in 
November 2005 and January 2007.  To that end, when VA 
undertakes to provide a VA examination, it must ensure that 
the examination is adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Review of these examination reports 
reflects that the Veteran's claims file was unavailable for 
review by the examiners.  Additionally, evidence associated 
with the Veteran's claims file after the January 2007 VA 
examination reflects that the symptomatology associated with 
the Veteran's service-connected scars, abdomen, residuals of 
a SFW to the abdomen with colostomy has worsened.  See e.g., 
the Veteran's testimony at the August 2007 DRO hearing and VA 
outpatient treatment records from the Cleveland VA Medical 
Center (VAMC) dated to September 21, 2007.  

In light of above, the Veteran is entitled to a new VA 
examination to evaluate the current severity of his 
disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The Board finds that an additional evaluation would 
be helpful in resolving the issue raised by the instant 
appeal.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a SFW to muscle group XIX  

In the March 2007 rating decision, the RO denied the 
Veteran's claim for an evaluation in excess of 10 percent for 
service-connected residuals of a SFW to muscle group XIX.  
The Veteran submitted a notice of disagreement (NOD) with the 
March 2007 rating decision in August 2007, specifically 
stating "The VA determined that the service-connected 
conditions haven't changed.  I disagree with that."  The RO 
has not issued a statement of the case (SOC) to the Veteran 
which addresses his NOD with regards to the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a SFW to muscle group XIX.  
The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the proper course of action 
when a timely notice of disagreement has been filed is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2009).  The Veteran will then have 
the opportunity to file a timely substantive appeal if she 
wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination in order to determine the 
current severity of the service-connected 
scars, abdomen, residuals of a SFW to the 
abdomen with colostomy.  The Veteran's VA 
claims folder should be forwarded to the 
examiner for review in connection with 
the examination.  The report of the 
examination should be associated with the 
Veteran's VA claims folder.  

After reviewing the claims file, 
examining the Veteran, and conducting any 
testing deemed necessary, the examiner 
should photograph and carefully measure 
(in terms of both length and width) each 
scar identified.  The examiner should 
then indicate, with respect to each scar, 
whether the scar is deep (i.e., 
associated with underlying soft tissue 
damage) or superficial (i.e., not 
associated with underlying soft tissue 
damage); whether the scar causes limited 
motion (and, if so, the extent to which 
it does); whether the scar is unstable 
(i.e., whether there is frequent loss of 
covering of skin over the scar); whether 
the scar is painful on examination; and 
whether the scar is otherwise causative 
of limitation of function.


2.  Issue a statement of the case with 
respect to the issue of entitlement to an 
evaluation in excess of 10 percent for 
service-connected residuals of a SFW to 
muscle group XIX.  All appropriate 
appellate procedures should then be 
followed.  The Veteran should be advised 
that he must complete his appeal of this 
issue by filing a timely substantive 
appeal following the issuance of a 
statement of the case.

3.  Following the above, the AOJ should 
readjudicate the Veteran's claim of 
entitlement to an evaluation in excess of 
10 percent for service-connected scars, 
abdomen, residuals of a SFW to the 
abdomen with colostomy.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC) that 
contains a summary of the evidence and 
applicable laws and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


